This is an appeal from a judgment of the Court of Claims dismissing the claim of the elaimant-appeallant. Two questions are raised: one, the maimer in which the road was constructed; the other, the question of warning signs. By .the evidence before the Court of Claims on the question of warning signs, there was a sharp conflict upon a question of fact, which the court has resolved in favor of the State. The judgment of the Court of Claims disallowing the claim should be affirmed. Judgment of the Court of Claims unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.